Name: Commission Regulation (EEC) No 1106/89 of 27 April 1989 abolishing the countervailing charge on tomatoes originating in Spain (except the Canary Islands)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 4. 89 Official Journal of the European Communities No L 116/39 COMMISSION REGULATION (EEC) No 1106/89 of 27 April 1989 abolishing the countervailing charge on tomatoes originating in Spain (except the Canary Islands) accordance with the provisions of Article 5 of that Regu ­ lation, indicated that entry prices have been at least equal to the reference price for two consecutive market days ; whereas the conditions specified in the second indent of Article 26 ( 1 ) of Regulation (EEC) No 1035/72 are there ­ fore fulfilled and the countervailing charge on imports of these products originating in Spain (except the Canary Islands) can be abolished, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1010/89 (2), and in particular the second subparagraph of Article 27 (2) thereof, Whereas Commission Regulation (EEC) No 1038/89 (3) introduced a countervailing charge on tomatoes origin ­ ating in Spain (except the Canary Islands) ; Whereas the present trend of prices for products origin ­ ating in Spain (except the Canary Islands) on the repre ­ sentative markets referred to in Regulation (EEC) No 21 18/74 of the Commission (4), as last amended by Regu ­ lation (EEC) No 381 1 /85 (^ recorded or calculated in HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1038/89 is hereby repealed . Article 2 This Regulation shall enter into force on 28 April 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1989 . For the Commission Ray MAC SHARRY Member of the Commission ( l )- OJ No L 118, 20. 5 . 1972, p. 1 . 0 OJ No L 109, 20 . 4. 1989, p. 3 . O OJ No L 110, 21 . 4. 1989, p. 43. (4) OJ No L 220, 10 . 8 . 1974, p. 20 . 0 OJ No L 368, 31 . 12. 1985, p. 1 .